 

oO CO& NAN HD Wn FS WO NPO

NO NYO NO NO NHN HN RO DN RO mm lle ee
ao YN NHN ON HP WYO NY FK§ TD OBO TBH NN DB An FP WY NO KF OS

 

 

FILED

MAY 12994

COERKWS is
iERSTERNDIS: Sc i

   

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

) Case Ne: 1:21-CR-00115-7-DAD
)
Plaintiff, ) ORDER
) ~ APPOINTING COUNSEL
VS. )
: )
ANTOINETTE MAGER, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to her financial
inability to employ counsel or has otherwise satisfied this Court that she is financially unable to
obtain counsel and wishes counsel be appointed to represent her. Therefore, in the interests of
justice and pursuant to the U.S. CoNST., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Douglas C. Foster be appointed to represent the above
defendant in this case effective nunc pro tunc to May 10, 2021.

This appointment shall remain in effect until further order of this court.

DATED: 5/12/2021

  

 

. HON. ERICA P. GROSIEAN
United States Magistrate Judge

 
